DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EDGAR A. MARRERO,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1858

                              [March 4, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562018CF002677A.

  Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Leonard v. State, 760 So. 2d 114 (Fla. 2000).

CONNER, FORST, JJ., and GILLESPIE, KENNETH, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.